The lower court arrived at the quantum of damages in this case in the following manner:
"As to the quantum of damages in the case of Thomas E. Barrow et al. v. Samuel A. (Jinks) Ware, the testimony shows that Virginia Barrow received a fracture of the right radius and ulna, a wound to her lip which required some six or eight stitches to close, and some minor bruises. According to Dr. Wolff's testimony, her wounds were painful but the recovery was had in about two or three weeks and it required about six visits and treatments. The doctor and hospital bills amounted to $75.00.
"I consider that an award of $750.00 in favor of the minor would be in keeping with the law and facts in this case, and that the plaintiff, Thomas E. Barrow, should recover the amount of doctor and hospital bills in the amount of $75.00, and there will be judgment in the case of Thomas E. Barrow et al. v. Samuel A. (Jinks) Ware in the amount of $750.00, in favor of the minor, and in favor of the plaintiff, Thomas E. Barrow, in the sum of $75.00."
The award is in line with the jurisprudence of this state. Therefore, for the reasons assigned in Asberry Bolin Greer et ux. v. Samuel A. (Jinks) Ware, 187 So. 842, decided by us this day, the judgment of the lower court is affirmed, with costs.